Order, Supreme Court, Bronx County (Bertram Katz, J.), entered May 8, 2003, which granted respondent’s motion to vacate a default judgment of foreclosure to the extent of setting the matter down for a traverse hearing and enjoining transfer of the property, unanimously reversed, on the law, without costs, the motion denied, judgment reinstated, and the stay vacated. The Clerk is directed to enter judgment accordingly. Appeal from order, same court and Justice, entered on or about May 1, 2003, which denied petitioner’s motion for reargument, unanimously dismissed, without costs, as taken from a nonappealable order.
Mailing of notice of the in rem foreclosure action brought by *267petitioner City of New York to the address listed on respondent’s registration card (Administrative Code of City of NY § 11-406 [c]) satisfied constitutional due process requirements (Matter of ISCA Enters. v City of New York, 77 NY2d 688, 699, 701 [1991], cert denied 503 US 906 [1992]). The City is only required to take reasonable steps to notify interested parties of an in rem tax foreclosure proceeding, which obligation does not extend to undertaking a search of its internal records to locate alternate addresses used for various purposes over the years (ISCA Enters. at 701-702). Since respondent does not assert a constitutional challenge to the notice received, petitioner’s compliance with statutory notice provisions became presumptively valid four months after the date final judgment was entered (Administrative Code § 11-412.1 [h]; see ISCA Enters. at 698). Respondent does not dispute its failure to pay real property taxes, water and sewer charges over a period of 20 years; it merely disputes that it owes the $4,724,515.97 claimed by the City. Therefore, respondent has failed to demonstrate that it has a meritorious defense to the action so as to warrant opening its default (CPLR 317). Concur—Nardelli, J.P., Tom, Ellerin and Williams, JJ.